977 F.2d 573
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Randall N. MORRIS, Petitioner.
No. 92-8060.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 31, 1992.Decided Sept. 28, 1992.

On Petition for Writ of Mandamus.
Randall N. Morris, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Randall N. Morris seeks a writ of mandamus directing the district court to act upon his case in a timely fashion.   We deny the writ.


2
A review of the district court's docket sheet reveals that a report and recommendation was issued by the magistrate judge on July 27, 1992.   Morris's objections to the report were due on August 12.   Significant action has recently been taken on Morris's case.


3
Accordingly, though we grant leave to proceed in forma pauperis, we deny the petition for mandamus relief.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
PETITION DENIED.